Reasons  for Allowance 

The following is an examiner’s statement of reasons for allowance: 
None of the cited references, alone or in combination, disclose a night time hand signal communications   system for a user’s hand  including a glove with a backside and adapted to be worn on a user’s hand to communicate hand signals and reflective material on a back side of said glove, an infrared light source  behind the glove and a night vision optical viewer to view the infrared light source reflected off of the infrared reflective material patterns affixed to the backside of the glove as claimed in claim 1 and the method as claimed in claim 11, of non verbal hand signal communication at night by providing a glove as claimed in claim 1. Claims 12-18 are allowable and refer to the method claim 11  as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/GLORIA M HALE/Primary Examiner, Art Unit 3732